Case 3:19-Cv-00006-S|\/|Y-R.]D Document 12 Filed 01/18/19 Page 1 of 3 Page |D #486

AO 440 (Rev. 06/ l 2) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of illinois

 

John Doa

` Pzdi'm/;r(s)
V

DONALD J. TRUMP, MATTHEW WH|TAKERl
THOMAS E. BRANDON, in their oflicial Capaclties

Civil Action No. 19-cv-006 - SMY - RJD

Defendmit@ v

~_¢VVVVVVVVV\./V

SUMMONS IN A ClVlL ACTION

Donald J. Trump, In his Offlcial Capaclty as President of the United States
1600 Pennsylvanta Avenue. NW
Washington. DC 20500

TO: (Defendant 's name and address)

A lawsuit has been filed against you.

Within 21 days aRer service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procigfq\gleria;`lg Mgwer or motion must be served on the plaintiff or plaintiff’s attorney,

. 89
whose name and address BIC» Maag Law Firm. LLC

22 West Lorena Avenue
Wood River, lL 62095

618-216-6291
tmaag@maaglaw.com

lt` you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

saw ,__rl_LAl@-._ ._ c _ l

 

Case 3:19-Cv-00006-Sl\/|Y-R.]D Document 12 Filed 01/18/19 Page 2 of 3 Page |D #487

AO 440 (Rev. 06/|2) Sumrnons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of lllinois

 

John Doe

Plai'mg'”`(s)
V

DONALD J. TRUMP, MATTHEW WH|TAKER,
THOMAS E. BRANDON, in their official capacities

Civil Action No. 19~61/'006 ~ SMY - RJD

Defendant(s)

vvvvvvv\./\./v`/`.¢

SUMMONS IN A ClVlL ACT|ON

Matthew Whitaker, in his Of'hcial Capacity as Actlng Attorney General
of the United States

U.S. Department of Justice

950 Pennsylvania Avenue, NW

Washington, DC 20530-0001

To: (D¢F`endant 's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Proceld\ure. Tla;e Mswer or motion must be served on the plaintiff or plaintiffs attorncy,
whose name and address are: M °mas ' 339

aag Law Firm. LLC

22 West Lorena Avenue
Wood River. |L 62095

618-21 6-6291
tmaag@maaglaw.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

_ aim h

 

Case 3:19-cV-00006-Sl\/|Y-R.]D Document 12 Filed 01/18/19 Page 3 of 3 Page |D #488

AO 440 (Rcv. 06/| 2) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southem District of illinois

 

John Doe

'"'Fia}'n}rjr'(i)
V

DONALD J. TRUMP. MATl'HEW Wi-ilTAl<ERl
THOMAS E. BRANDON, in their official capacities

Civil Action No. 19-Cv-006 - SMY ~ RJD

vVVvV`/v`/~_/VVV

n b¢aj`endaitt(s)

SUMMONS IN A ClVIL ACTION

Thomas E. Brandon, in his Ofiicial Capacity as Acting Director
of the Bureau of Alcohol. Tobacco, Firearms and Expiosives
99 New York Avenue, NE

Washington, DC 20226

To: (Dejendam 's name and address)

A lawsuit has been filed against you.

Within 21 days aher service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Proce#‘%rl%ag%e W§\a~ger or motion must be served on the plaintiff or plaintiffs attomey,

whose name and address are: Maag Law Firm. LLC

22 West Lorena Avenue
Wood River. |L 62095

618-216-6291
tmaag@maag|aw.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

m iiii§fi€ _.

cLE F Co`Uiir

ji:? n J..

' ark oi*'Depu

   
    

ma

"\

